Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 1 of 12 Pageid#: 230



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

LATRON DUPREE BROWN,                         )
                                             )
       Petitioner,                           )       Civil Action No. 7:19-cv-00497
                                             )
v.                                           )
                                             )       By: Elizabeth K. Dillon
HOWARD W. CLARKE, DIRECTOR,                  )           United States District Judge
VIRGINIA DEPARTMENT OF                       )
CORRECTIONS,                                 )
                                             )
        Respondent.                          )


                                   MEMORANDUM OPINION

       In 2016, petitioner Latron Dupree Brown pleaded guilty in state court to six counts of

distribution of cocaine, possession of a firearm while in possession of drugs, possession of a firearm

by a felon within ten years, and obstruction of justice. Brown was sentenced to 152 months in

prison, with all but fifteen years and six months suspended. (Dkt. No. 12-1.)

       Before the court is Brown’s petition for a writ of habeas corpus. See 28 U.S.C. § 2254. The

respondent moves to dismiss. (Dkt. No. 10.) For the reasons stated below, respondent’s motion to

dismiss will be granted, and Brown’s petition will be denied.

                                        I. BACKGROUND

       In state court, Brown entered a conditional plea, which allowed him to appeal the trial

court’s denial of his motion to suppress evidence based on an alleged illegal search of his residence.

On appeal, the Court of Appeals of Virginia held that the trial court did not err by denying Brown’s

motion to suppress. Brown also argued that the trial court erred by holding that he had waived

representation by counsel. The court of appeals held that Brown waived this argument by the entry

of his guilty plea. Brown v. Commonwealth, 802 S.E.2d 197 (Va. Ct. App. 2017). The Supreme

Court of Virginia refused Brown’s petition for an appeal. (Dkt. No. 12-3.)
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 2 of 12 Pageid#: 231



       On August 9, 2018, Brown filed a petition for a writ of habeas corpus in the Supreme Court

of Virginia. (Dkt. No. 12-4.) Brown alleged the following claims in his state court petition: (1)

officers conducted an illegal protective sweep of his residence; (2) denial of right to assistance of

counsel when the court found that Brown had waived his right to counsel when Brown asked for the

removal of his attorneys; (3) denial of right to effective assistance of counsel when counsel failed to

investigate, allowed an external impediment to preclude a certain defense, failed to object to a date

set outside of the speedy trial statute, and subpoenaed the wrong phone number; and (4) denial of

right to proceed without interference by standby counsel when standby counsel advised Brown to

take a plea offer and passed Brown a note from the courtroom that read “take the plea.” (Id.) The

court dismissed the petition on March 27, 2019. (Id.)

                                            II. ANALYSIS

A. AEDPA Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) circumscribes a

federal court’s ability to issue a writ of habeas corpus “on behalf of a person in custody pursuant to

the judgment of a State court.” 28 U.S.C. § 2254(d). Under AEDPA, a federal court may not grant

habeas relief on a claim that the state postconviction court rejected on the merits unless that court’s

determination “was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding,” id. § 2254(d)(2), or “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court of

the United States,” id. § 2254(d)(1).

       A state court’s decision involves an unreasonable application of such clearly established law

when the court “identifies the correct governing legal rule from th[e Supreme] Court’s cases but

unreasonably applies it to the facts of the particular state prisoner’s case.” Williams v. Taylor, 529

U.S. 362, 407 (2000) (O’Connor, J., delivering the opinion of the Court with respect to Part II). By


                                                   2
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 3 of 12 Pageid#: 232



“clearly established,” § 2254(d)(1) “refers to the holdings, as opposed to the dicta, of th[e Supreme]

Court’s decisions as of the time of the relevant state-court decision.” Id. at 412. And to be

“unreasonable,” the state court’s application of that law must be “objectively unreasonable,” not

simply incorrect. Barnes v. Joyner, 751 F.3d 229, 238–39 (4th Cir. 2014); see also Williams, 529

U.S. at 412 (“[A]n unreasonable application of federal law is different from an incorrect or

erroneous application of federal law.”) (emphasis in original). Otherwise stated, “[a] state court’s

determination that a claim lacks merit precludes federal habeas relief so long as fairminded jurists

could disagree on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86,

101 (2011).

          In enacting AEPDA, Congress thus recognized that federal courts “owe state tribunals

significant deference” with respect to their determination that a state prisoner is not entitled to

habeas relief. Bennett v. Stirling, 842 F.3d 319, 323 (4th Cir. 2016). Indeed, AEDPA “reflects the

view that habeas corpus is a guard against extreme malfunctions in the state criminal justice

systems, not a substitute for ordinary error correction.” Harrington, 562 U.S. at 102. While the

court’s standard of review by no means “preclude[s] relief” or “impl[ies] abandonment or

abdication of judicial review,” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003), it does mean that we

may not “second-guess the reasonable decisions of state courts,” Renico v. Lett, 559 U.S. 766, 779

(2010).

B. Ineffective Assistance of Counsel

          When reviewing ineffective assistance of counsel claims by state prisoners, the court’s

deference contains an additional layer through the “highly deferential” lens of Strickland v.

Washington, 466 U.S. 668 (1984). See Richardson v. Branker, 668 F.3d 128, 139 (4th Cir. 2012).

AEDPA and Strickland thus provide “dual and overlapping” lenses of deference, which are applied

“simultaneously rather than sequentially.” Id. And because “[s]urmounting Strickland’s high bar is


                                                    3
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 4 of 12 Pageid#: 233



never an easy task,” it is “all the more difficult” to establish “that a state court’s application of

Strickland was unreasonable ... under § 2254(d).” Morva v. Zook, 821 F.3d 517, 528 (4th Cir.

2016). “This double-deference standard effectively cabins . . . review” to determining “whether

there is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

        To establish ineffective assistance of counsel under Strickland, a defendant must satisfy two

standards: (1) “that counsel’s performance was deficient,” and (2) that counsel’s deficient

performance “prejudiced the defense.” 466 U.S. at 687. The first prong, deficient performance,

requires a showing “that counsel’s representation fell below an objective standard of

reasonableness,” as measured by “prevailing professional norms” and in light of “all the

circumstances” of the representation. Id. at 688. While such professional norms may be “reflected

in American Bar Association [ABA] standards and the like,” such guides are just that—“only

guides”—for determining what constitutes reasonable representation in a given case, id. at 688, and

no fixed set of rules may “take account of the variety of circumstances faced by defense counsel,”

id. at 688–89.

        In assessing counsel’s performance, the court’s scrutiny “must be highly deferential.” Id. at

689. Because “[i]t is all too tempting for a defendant to second-guess counsel’s assistance after

conviction or adverse sentence,” and “all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or omission ... was unreasonable,”

Strickland cautions that “[a] fair assessment of attorney performance requires that every effort be

made to eliminate the distorting effects of hindsight ... and to evaluate the conduct from counsel’s

perspective at the time.” Id. Courts therefore must “indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. In all, the “critical

question” is whether counsel’s performance “amounted to incompetence under prevailing




                                                     4
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 5 of 12 Pageid#: 234



professional norms, not whether it deviated from best practices.” Winston v. Pearson, 683 F.3d

489, 504 (4th Cir. 2012).

       Once a defendant has established that counsel’s performance was deficient, he must then

prove that counsel’s deficient performance prejudiced his defense under Strickland’s second prong.

In the effective assistance context, prejudice means “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694. A reasonable probability, in turn, is one “sufficient to undermine confidence in the

outcome.” Id. When applying this test to the guilty plea process, the Supreme Court has held that,

to show prejudice, the Petitioner “must show that there is a reasonable probability that, but for

counsel's errors, [the Petitioner] would not have pleaded guilty and would have insisted on going to

trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

C. Brown’s Claims

       Brown alleges the following claims in his § 2254 petition: (1) denial of right to be free from

unreasonable search and seizure when officers conducted an illegal protective sweep of his

residence; (2) denial of right to assistance of counsel when the court found that Brown waived his

right to counsel by requesting the removal of his attorneys; (3) denial of right to effective assistance

of counsel when counsel failed to investigate, allowed an external impediment to preclude a certain

defense, failed to object to a date set outside of the speedy trial statute, and subpoenaed the wrong

phone number; and (4) denial of right to proceed without interference by standby counsel when

standby counsel advised Brown to take a plea offer and passed Brown a note from the courtroom

that read “take the plea.” (Habeas Pet., Dkt. No. 1.)

       1. Claim one: Fourth Amendment

       A freestanding Fourth Amendment allegation is not cognizable on federal habeas review.

See Stone v. Powell, 428 U.S. 465, 482 (1976). Rather, a petitioner can proceed with his Fourth


                                                    5
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 6 of 12 Pageid#: 235



Amendment claims only if he can show that he was denied a full and fair opportunity to pursue his

Fourth Amendment claims in state court. Stone, 428 U.S. at 494; Doleman v. Muncy, 579 F.2d

1258, 1265 (4th Cir. 1978) (applying Stone and holding that where a state court provides a

mechanism under state practice to litigate Fourth Amendment claims, then this court “need not

inquire further into the merits of the petitioner's case ... unless the prisoner alleges something to

indicate his opportunity for a full and fair litigation of his Fourth Amendment claim or claims was

in some way impaired”).

       Brown raised this issue in state court and received a full and fair suppression hearing. See

Brown, 802 S.E.2d at 199–200 (describing testimony at suppression hearing). He then raised the

issue on direct appeal, but the court of appeals rejected Brown’s argument, finding that “the

protective sweep did not taint the issuance of the search warrant and that the circuit court did not err

when it denied Brown’s motion to suppress.” Id. at 202. Brown does not argue that the suppression

hearing was unfair or that he was limited in the presentation of witnesses or other evidence.

Therefore, Brown’s Fourth Amendment will be dismissed.

       2. Claim two: denial of right to counsel

       Brown claims that he was denied his Sixth Amendment right to assistance of counsel when

the trial court found that Brown waived his right to counsel by asking for the removal of his

attorneys. The state habeas court found that Brown waived this claim by pleading guilty. (Dkt. No.

12-4 at 2.)

       Brown’s claim is based on Faretta v. California, 422 U.S. 806 (1975), which held that an

accused has a Sixth Amendment right to conduct his own defense, provided that he knowingly and

intelligently forgoes his right to counsel. Id. at 835. Most federal circuit courts, including the

Fourth Circuit, “treat a Faretta challenge exactly like any other non-jurisdictional challenge,

holding that a defendant waives his self-representation claim by entering a knowing and voluntary


                                                    6
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 7 of 12 Pageid#: 236



unconditional guilty plea.” Werth v. Bell, 692 F.3d 486, 495 (6th Cir. 2012) (collecting cases

including United States v. Moussaoui, 591 F.3d 263, 279–80 (4th Cir.2010)). In Werth, the Sixth

Circuit recognized that only one federal court—the Ninth Circuit—along with a number of

California courts, have held that a defendant who pleads guilty unconditionally may still maintain a

Faretta challenge on appeal. Id. at 496 (citing United States v. Hernandez, 203 F.3d 614, 626–27

(9th Cir. 2000)). This disagreement, the court reasoned, demonstrates that “fairminded jurists could

(and do) debate whether a defendant waives his right to self-representation by entering a knowing

and voluntary unconditional plea. Under AEDPA, this is enough.” Id. (citing Harrington, 526 U.S.

at 101). So, too, it is here: the state court’s conclusion that Brown’s guilty plea foreclosed his

Faretta challenge did not violate clearly established Supreme Court precedent.

       3. Claim three: ineffective assistance of counsel

       In these claims, Brown makes the following assertions regarding the performance of his

counsel:

               a. Attorney “failed to investigate after discovery was made available to her”

       The state court found that the “record, including the transcript of a May 27, 2015 hearing

when [attorney] Commander still represented petitioner, and a hearing on June 23, 2015,

demonstrates counsel ‘spent numerous hours in the Commonwealth’s attorney’s office’ over at least

five visits reviewing the Commonwealth’s files.” (Dkt. No. 12-4 at 2–3.) Also, Brown did not

“specify what counsel failed to investigate nor does he specify what evidence he expected counsel

to have obtained.” (Id. at 3.) Thus, the court found that Brown “failed to demonstrate that

counsel’s performance was deficient or that there is a reasonable probability that, but for counsel’s

alleged errors, he would have pleaded not guilty, would have proceeded to trial, and the outcome of

the proceedings would have been different.” (Id. (citing Hill v. Lockhart, 474 U.S. 52, 59 (1985).)




                                                   7
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 8 of 12 Pageid#: 237



       In response to the motion to dismiss, Brown argues that further investigation would have

discovered that officers conducted an illegal search before seeking a search warrant. (Pet’r’s Resp.

14, Dkt. No. 17.) This evidence, according to Brown, would have further substantiated that officers

used a protective sweep as a fishing expedition to find evidence in violation of the Fourth

Amendment. (Id.) Thus, Brown argues that he would have proceeded to trial instead of accepting

the guilty plea. (Id.) Brown offers no specific details or evidence, only speculation about what

further investigation would have uncovered and the effect of discovering this unknown evidence.

Moreover, Brown does not counter the state court’s reasoning that Brown’s counsel spent numerous

hours reviewing files. Under the “double-deference” standard the court must apply, there is a

“reasonable argument that counsel satisfied Strickland’s deferential standard.” Morva, 821 F.3d at

528.

               b. Attorney allowed an “external impediment” to preclude Brown from
               constructing a defense

       The state court found that Brown did not “identify the defense he would have constructed,

but for counsel’s inability to receive collect calls when she was out of the office or to visit him

during inclement weather, nor does he articulate what counsel could have done to overcome these

impediments.” (Dkt. No. 12-4 at 3.) Brown emphasizes that he had difficulty communicating with

his counsel on numerous occasions, causing a breakdown in communication which adversely

affected her preparation for the suppression hearing and in preparing for trial. (Pet’r’s Resp. 15.)

As in state court, Brown does not identify the evidence or line of defense he would have cultivated,

much less demonstrate how it would have been successful. The state court’s rejection of this claim

was not contrary to or an unreasonable application of Strickland.

               c. Attorney failed to raise a speedy trial objection

       The state court explained that Brown “appears to assert that counsel should have objected

when, after a December 16, 2014 suppression hearing, the trial was set for June 23, 2015.” (Dkt.

                                                   8
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 9 of 12 Pageid#: 238



No. 12-4 at 4.) After recounting the procedural history of Brown’s pretrial proceedings (id. at 4–6),

the state court explained that Brown did not identify any grounds upon which counsel could have

objected to the trial date, “nor does he identify any reason why counsel would have wished to do so,

given petitioner’s request for co-counsel and the likelihood that Phillips would require time to

familiarize herself with the case. Similarly, petitioner fails to articulate any prejudice resulting from

the continuance.” (Id. at 6.)

       Brown argues that he is attacking the validity of his conviction because his attorneys did not

properly assert and preserve his speedy trial rights. (Pet’r’s Resp. 19.) The continuances in

Brown’s case, however, were caused by Brown, who was constantly sparring with his attorneys,

forcing them to withdraw or obtain co-counsel. In August 2014, for example, the Commonwealth

explained to the trial court that “speedy trial was not an issue because of petitioner’s actions in

requesting two prior appointed lawyers to withdraw.” (Dkt. No. 12-4 at 5.) In addition, the

following occurred at a May 2015 motions hearing:

               At the beginning of the hearing, the Commonwealth asked the court to
               consider several pro se motions petitioner had filed and ‘some issues
               with the defendant’ that Commander wished to address first. The court
               informed petitioner it would not consider his pro se motions because
               he had counsel, then inquired of Commander if she wished to have co-
               counsel appointed, given the number of charges then pending against
               petitioner. Commander advised the court she did not feel a need for
               co-counsel but petitioner was not satisfied with Commander’s
               representation and ‘feels that there needs to be co-counsel.’
               Commander also asked that the hearing on the Commonwealth’s
               motion in limine be continued. The court agreed to appoint co-counsel
               and appointed Phillips. The court advised petitioner that the speedy
               trial clock had not run as petitioner had either agreed to every
               continuance or had done something to cause the case to be continued,
               that co-counsel was being appointed and the case was being continued
               to June 23, 2015, but if co-counsel was not available, the continuance
               would not be charged against the Commonwealth. Petitioner indicated
               he understood and stated, ‘I thought I’ve been waiving my speedy trial.’

(Dkt. No. 12-4 at 5–6 (emphasis added).)



                                                   9
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 10 of 12 Pageid#: 239



          Brown argues that the record does not establish that he waived his right to a speedy trial

 (Pet’r’s Resp. 17), but the facts set forth in the state court’s opinion, “presumed to be correct,” 28

 U.S.C. § 2254(e)(1), in federal court, clearly demonstrate that Brown agreed to the continuances,

 and Brown has not met his “burden of rebutting the presumption of correctness by clear and

 convincing evidence,” id. Thus, the state court’s resolution of this claim was not based on an

 unreasonable determination of facts in light of the evidence presented in the state court proceeding.

 Nor was it an unreasonable application of Strickland for the state court to find that counsel was not

 ineffective in failing to raise a speedy trial objection when the delays were caused by Brown’s own

 conduct. 1

                   d. Attorney subpoenaed records for incorrect phone number

          The state court rejected this claim under Strickland’s prejudice prong, reasoning that Brown

 did not “articulate what information he hoped to glean from these phone records, state that he did

 not eventually obtain this information, or identify any other specific prejudice stemming from this

 alleged error.” (Id. at 7.) In response, Brown argues that if the correct phone records were

 subpoenaed, the records would have revealed that none of the phone recordings the Commonwealth

 was proposing to use at trial were connected to Brown. (Pet’r’s Resp. 21.) Thus, the phone records

 would have been suppressed as inadmissible, and Brown would have proceeded to trial instead of

 pleading guilty. (Id. at 22–23.) Brown’s argument is mere speculation, unsupported by any factual

 evidence which undermines the state court’s reasoning that foregoing a guilty plea was not

 reasonably probable. See Lowery v. Warden, Civil Action No. 9:09-2352-CMC-BM, 2010 WL

 2347033, at *5 (D.S.C. May 20, 2010) (“Petitioner has also failed to show that, even if his counsel


          1
             In a related claim, Brown argues that he asked counsel Phillips to move to dismiss on speedy trial grounds,
 and Phillips provided him with unspecified false information. The state court denied this claim because Phillips did not
 “articulate the nature of the false information with which Phillips allegedly provided him or to identify any resulting
 prejudice.” (Dkt. No. 12-4 at 7.) For many of the same reasons, this adjudication was not based on an unreasonable
 determination of factors or an unreasonable application of Strickland.

                                                           10
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 11 of 12 Pageid#: 240



 had further investigated, he would not have proceeded with the guilty plea. To the contrary, other

 than his own unsupported speculation, Petitioner has offered no evidence to show how any further

 pre-trial investigation would have helped his case.”). Such speculation does not establish the

 absence of any reasonable argument that Brown still would have pled guilty instead of proceeding

 to trial.

             4. Claim four: constitutional right to proceed pro se

             Brown alleges that he was denied his right to proceed pro se without interference when his

 standby counsel asked to speak with him before trial, advised him to accept a plea offer, and passed

 him a note that read “take the plea.” The state court rejected this claim because Brown “failed to

 offer a valid reason why he should not be bound by his representation at trial that his guilty plea was

 voluntary and there is no evidence identified by petitioner that would support the contrary

 conclusion that the plea was involuntary.” (Id. at 8.) As noted above, the Supreme Court has held

 that an accused has a Sixth Amendment right to conduct his own defense, provided that he

 knowingly and intelligently forgoes his right to counsel, Faretta, 422 U.S. at 835, and most federal

 circuit courts, including the Fourth Circuit, “treat a Faretta challenge exactly like any other non-

 jurisdictional challenge, holding that a defendant waives his self-representation claim by entering a

 knowing and voluntary unconditional guilty plea.” Werth, 692 F.3d at 495. Thus, the state court’s

 resolution of this claim is not contrary to, or an unreasonable application of, clearly established

 federal law.

             The state court also reasoned that the claim could have been raised at trial and on direct

 appeal, and, thus, is not cognizable in a habeas corpus action. (Id.) Therefore, the claim is

 procedurally defaulted in federal court. See Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998) (“If

 a state court clearly and expressly bases its dismissal of a habeas petitioner’s claim on a state




                                                       11
Case 7:19-cv-00497-EKD-JCH Document 19 Filed 09/29/20 Page 12 of 12 Pageid#: 241



 procedural rule, and that procedural rule provides an independent and adequate ground for the

 dismissal, the habeas petitioner has procedurally defaulted his federal habeas claim.”).

 C. Certificate of Appealability

        When issuing a final order adverse to a § 2254 petitioner, the court must issue or deny a

 certificate of appealability. See Fed. R. Gov. § 2254 Cases 11(a). A certificate of appealability may

 issue only if the movant has made a substantial showing of the denial of a constitutional right. 28

 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists could debate whether the

 petition should have been resolved in a different manner or that the issues presented were adequate

 to deserve encouragement to proceed further. Miller-El, 537 U.S. at 338; Slack v. McDaniel, 529

 U.S. 473, 483–84 (2000). In the context of a procedural ruling, the movant must demonstrate both

 that the dispositive procedural ruling is debatable and that the action states a debatable claim of the

 denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012).

        The court declines to issue a certificate of appealability because Brown has not made a

 substantial showing of the denial of a constitutional right and reasonable jurists would not find the

 court’s merits and procedural rulings to be debatable or wrong.

                                          III. CONCLUSION

        For these reasons, the court will deny Brown’s § 2254 petition, grant the respondent’s

 motion to dismiss, and decline to issue a certificate of appealability. The court will issue an

 appropriate order.

        Entered: September 29, 2020.

                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge




                                                   12
